Case 1:16-cv-01789-WJM-SKC Document 182 Filed 06/20/19 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Civil Action No. 16-CV-01789-WJM-SKC

   JOHN DOE,

          Plaintiff,

   v.

   PHILIP DISTEFANO, in his official capacity as
   Chancellor of the University of Colorado, Boulder.

          Defendant.


           MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF JOHN DOE


          Pursuant to D.C.COLO.LAtty R 5(b) of the Local Rules of the United States District

   Court for the District of Colorado, undersigned counsel for Plaintiff John Doe hereby requests

   that the Court and opposing counsel allow for her withdrawal as one of Plaintiff’s counsel of

   record. In support for this action undersigned counsel states as follows:

          1.      Undersigned counsel has not contacted counsel for Defendants regarding the

                  relief requested herein, as the withdrawal of counsel would have no effect on

                  Defendants in this matter.

          2.      Philip A. Byler, Esq., of Nesenoff & Miltenberg LLP will remain counsel of

                  record for Plaintiff in all respects.

          3.      Philip A. Byler, Esq., of Nesenoff & Miltenberg LLP will continue to comply

                  with all Court Orders and time limitations established by applicable statutes and

                  rules.



                                                      1
Case 1:16-cv-01789-WJM-SKC Document 182 Filed 06/20/19 USDC Colorado Page 2 of 3




           WHEREFORE, undersigned counsel respectfully requests the Court grant this Motion to

   Withdraw Pursuant to D.C.Colo.LAttyR 5, and permit Patricia A. Mellen, Esq. to withdraw as

   counsel for Plaintiff.

           DATED at Denver, Colorado, this 20th day of June, 2019.



                                                       /s/ Patricia A. Mellen
                                                       [e-filing – June 20, 2019]
                                                       ___________________________
                                                       Patricia A. Mellen, Esq.
                                                       Pat Mellen Law LLC.
                                                       1888 N. Sherman Street, Suite 200
                                                       Denver, CO 80203
                                                       720-593-3593
                                                       pat@patmellenlaw.com




                                                   2
Case 1:16-cv-01789-WJM-SKC Document 182 Filed 06/20/19 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 20th day of June, 2019, the foregoing was filed using the

   Court’s CM/ECF filing system, and electronically served the foregoing upon the parties via their

   counsel as follows:

   David Temple
   Senior Associate University Counsel
   University of Colorado
   Office of University Counsel – Litigation
   1800 Grant Street, Suite 700
   Denver, CO 80203
   david.temple@cu.edu
   Attorney for Defendant

   Donald A. Kaade
   University of Colorado-Denver
   Office of University Counsel
   1800 Grant Street
   Suite 700
   Denver, CO 80203
   303-860-5713
   Fax: 303-860-5650
   Email: donald.kaade@cu.edu
   ATTORNEY TO BE NOTICED

   Erica M. Weston
   University of Colorado-Denver
   Office of University Counsel
   1800 Grant Street
   Suite 700
   Denver, CO 80203
   303-860-5691
   Fax: 303-860-5650
   Email: erica.weston@cu.edu
   ATTORNEY TO BE NOTICED


                                                   /s/ Patricia A. Mellen
                                                   Patricia A. Mellen, Esq.




                                                   3
